MEMORANDUM ***
David Sharp appeals the district court’s summary judgment for the defendants on his conversion, invasion of privacy and RICO claims. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s grant of summary judgment de novo, see Botosan v. Paul McNally Realty, 216 F.3d 827, 830 (9th Cir.2000), the district court’s exclusion of evidence, in the context of summary judgment, for an abuse of discretion, see Kennedy v. Collagen Corp., 161 F.3d 1226, 1227 (9th Cir.1998), and the district court’s discovery rulings for an abuse of discretion, see Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 726 (9th Cir.1999). We affirm.
Sharp primarily argues that the district court abused its discretion in not considering portions of the evidence he submitted in opposition to the defendants’ motion for summary judgment because if found the evidence inadmissible. The district court did not abuse its discretion in applying the Federal Rules of Evidence to the proffered evidence and concluding that portions of it were inadmissible. See Fed.R.Civ.P. 56(e); Beyene v. Coleman Sec. Services, Inc., 854 F.2d 1179, 1181-82 (9th Cir.1988). Viewed in the light most favorable to Sharp, the remaining admissible evidence failed to create a genuine issue of material fact as to any of his claims. See Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).
Sharp’s contention that the district court abused its discretion in permitting motions for summary judgment addressing both liability and damages is without merit because the first phase of discovery encompassed both issues with respect to Sharp individually. Finally, the district court did not abuse its discretion in not formally ruling on Sharp’s motion for sanctions be*689cause he was given ample opportunity to request any additional discovery he needed to oppose the motions for summary judgment. See Fed.R.Civ.P. 56(f). In addition, the district court’s summary judgment order was inconsistent with Sharp’s motion for sanctions, and therefore it constituted the district court’s implied denial of the motion. See Western Shoshone Nat. Council v. Molini, 951 F.2d 200, 204 (9th Cir.1991). Accordingly, the district court properly granted summary judgment in favor of the defendants.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.